ICJ_074_TransborderArmedActions_NIC_HND_1988-03-31_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA vy. HONDURAS)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 31 MARCH 1988

1988

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. HONDURAS)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 31 MARS 1988
Official citation :

Border and Transborder Armed Actions (Nicaragua v. Honduras),
Provisional Measures, Order of 31 March 1988,
IL CJ. Reports 1988, p. 9.

Mode officiel de citation :

Actions armées frontalières et transfrontalières (Nicaragua c. Honduras),
mesures conservatoires, ordonnance du 31 mars 1988,
C.J. Recueil 1988, p. 9.

 

Sales number 5 4)
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNEE 1988 1988
- 31 mars
Rôle général
31 mars 1988 n° 74

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. HONDURAS)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu les articles 41 et 48 du Statut de la Cour,
Vu les articles 73 et 74 du Règlement de la Cour,

Vu la requête enregistrée au Greffe de la Cour le 28 juillet 1986 par
laquelle la République du Nicaragua a introduit une instance contre la
République du Honduras,

Vu l'ordonnance rendue par la Cour le 22 octobre 1986 par laquelle la
Cour, prenant note que le Gouvernement du Honduras l’avait informée
qu’à son avis elle n’avait pas compétence pour connaître des questions
faisant l’objet de la requête, a décidé que la première pièce de la procédure
écrite serait un mémoire du Honduras consacré aux seules questions de
compétence et de recevabilité et que le Nicaragua présenterait en réponse
un contre-mémoire limité aux mêmes questions;

Considérant qu’un mémoire et un contre-mémoire consacrés aux ques-
tions de compétence et de recevabilité ont été dûment déposés dans les
délais fixés par la Cour à cet effet et que l’affaire a été en état le 23 juin
1987, mais que l’ouverture de la procédure orale a été ajournée, par accord
entre les Parties et avec l’approbation de la Cour:
ACTIONS ARMÉES (ORDONNANCE 31 III 88) 10

Vu la demande du 21 mars 1988, déposée au Greffe le même jour, par
laquelle la République du Nicaragua, se fondant sur l’article 41 du Statut
et l’article 73 du Règlement de la Cour, a prié la Cour d'indiquer «les
mesures conservatoires appropriées aux circonstances créées par les ré-
centes actions du Gouvernement du Honduras dirigées contre les forces
armées et la souveraineté territoriale du Nicaragua » et a précisé, confor-
mément à l’article 73, paragraphe 2, du Règlement de la Cour, quelles
mesures elle demandait;

Considérant qu’une copie certifiée conforme de ladite demande a été
immédiatement transmise par le Greffier au Gouvernement du Honduras
et que, le 24 mars 1988, le Greffier a informé les Parties que le Président de
la Cour se réunirait avec leurs agents le 29 mars 1988 (date reportée par la
suite au 1° avril 1988) pour se renseigner auprès d’eux sur la procédure, et
qu'il a rappelé que la décision sur la demande devait être prise d’urgence
et que le Règlement de la Cour prescrivait à la Cour ou à son Président de
fixer la date de la procédure orale sur la demande;

Considérant que, par une lettre datée du 31 mars 1988 et reçue au Greffe
le même jour, dont copie a été immédiatement transmise à l’agent du Hon-
duras par le Greffier, l'agent du Nicaragua a informé la Cour que, pour les
raisons exposées dans sa lettre, son gouvernement lui avait donné pour
instructions de retirer la demande en indication de mesures conserva-
toires;

Donne acte à la République du Nicaragua du retrait de sa demande en
indication de mesures conservatoires.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le trente et un mars mil neuf cent quatre-vingt-huit, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique du Nicaragua et au Gouvernement de la République du Honduras.

Le Président,
(Signé) Jose Maria RüDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
